
	

113 S1273 IS: Fixing America's Inequities with Revenues Act of 2013
U.S. Senate
2013-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1273
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2013
			Ms. Murkowski (for
			 herself, Ms. Landrieu,
			 Mr. Begich, and Ms. Heitkamp) introduced the following bill; which
			 was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish a partnership between States that produce
		  energy onshore and offshore for our country with the Federal
		  Government.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fixing America's Inequities with
			 Revenues Act of 2013 or the FAIR Act of 2013.
		2.Distribution of
			 revenues to coastal StatesSection 9 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1338) is amended to read as follows:
			
				9.Disposition of
				revenues
					(a)DefinitionsIn this section:
						(1)Alternative and
				renewable energyThe term
				alternative and renewable energy means energy derived from a wind,
				solar, or ocean (including tidal, wave, and current) source.
						(2)Coastal
				political subdivisionThe
				term coastal political subdivision means a county-equivalent
				subdivision of a coastal State all or part of which—
							(A)lies within the coastal zone (as defined in
				section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453));
				and
							(B)the closest point of which is not more than
				200 nautical miles from the geographical center of any leased tract.
							(3)Coastal
				State
							(A)In
				generalThe term coastal State means a State with a
				coastal seaward boundary within 200 nautical miles distance of the geographical
				center of a leased tract in an outer Continental Shelf region adjacent to the
				State.
							(B)ExclusionThe
				term coastal State does not include a coastal State, the majority
				of the coastline of which is subject to a leasing moratorium.
							(4)DistanceThe
				terms distance and distances mean minimum great
				circle distance and distances, respectively.
						(5)Leased
				tractThe term leased tract means a tract or other
				area leased or made available for the exploration, development, or production
				of oil, natural gas, or alternative or renewable energy.
						(6)Leasing
				moratoriumThe term leasing moratorium means any
				State or Federal prohibition on the development of oil, natural gas, and
				alternative and renewable energy sources, including preleasing, leasing, and
				related activities, on the outer Continental Shelf.
						(7)Outer
				continental shelf regionThe term outer Continental Shelf
				region means—
							(A)the Alaska outer
				Continental Shelf region;
							(B)the North
				Atlantic planning area (as described in the 2012–2017 Outer Continental Shelf
				Oil and Gas Leasing Program);
							(C)the Mid-Atlantic
				planning area (as described in the 2012–2017 Outer Continental Shelf Oil and
				Gas Leasing Program);
							(D)the South
				Atlantic planning area (as described in the 2012–2017 Outer Continental Shelf
				Oil and Gas Leasing Program);
							(E)the Gulf of
				Mexico outer Continental Shelf region; or
							(F)the Pacific outer
				Continental Shelf region.
							(8)SecretaryThe
				term Secretary means the Secretary of the Interior.
						(b)Coastal State
				revenue sharing for outer Continental Shelf energy sources
						(1)In
				generalSubject to the other provisions of this section, for
				fiscal year 2014 and each subsequent fiscal year—
							(A)the Secretary of
				the Interior shall deposit in a special account in the Treasury, 37.5 percent
				of all revenues derived from all rentals, royalties, bonus bids, and other sums
				due and payable to the United States from the development of oil, natural gas,
				and alternative and renewable energy on the outer Continental Shelf; and
							(B)the Secretary
				shall, in accordance with subsection (b), disburse—
								(i)27.5 percent of
				the revenues described in subparagraph (A) to coastal States and coastal
				political subdivisions; and
								(ii)10 percent of
				the revenues to coastal States that establish funds in the treasuries of the
				coastal States to support projects and activities relating to alternative or
				renewable energy, energy research and development, energy efficiency, or
				conservation.
								(2)ExclusionsThe
				revenues described in paragraph (1) do not include—
							(A)the qualified
				outer Continental Shelf revenues described in the third proviso under the
				heading Ocean energy management under
				the heading Bureau of Ocean Energy
				Management of title I of the Department of the
				Interior, Environment, and Related Agencies Appropriations Act, 2012 (division
				E of Public Law 112–74; 125 Stat. 994);
							(B)revenues from the
				forfeiture of a bond or other surety securing obligations other than royalties,
				civil penalties, or royalties taken by the Secretary in-kind and not sold;
				or
							(C)revenues
				generated from leases—
								(i)subject
				to—
									(I)section
				8(g);
									(II)section
				8(p)(2)(B); or
									(III)the Gulf of
				Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432);
				or
									(ii)in the Gulf of
				Mexico before the date of enactment of the Gulf of Mexico Energy Security Act
				of 2006 (43 U.S.C. 1331 note; Public Law 109–432).
								(3)Allocation
				among coastal States and coastal political subdivisions
							(A)In
				generalSubject to subparagraph (B), for each fiscal year, the
				amount made available under paragraph (1) from any lease shall be allocated to
				each coastal State in amounts (based on a formula established by the Secretary
				by regulation) that are inversely proportional to the respective distances
				between the point on the coastline of each coastal State that is closest to the
				geographic center of the applicable leased tract and the geographic center of
				the leased tract.
							(B)LimitationThe
				allocable share of a coastal State is limited to the revenues collected from a
				leased tract located no more than 200 nautical miles from the coastline of the
				coastal State and within the outer Continental Shelf region of the coastal
				State.
							(C)Payments to
				coastal political subdivisions
								(i)In
				generalThe Secretary shall pay 25 percent of the allocable share
				of each coastal State, as determined under subparagraph (A), to the coastal
				political subdivisions of the coastal State.
								(ii)AllocationThe
				amount paid by the Secretary to coastal political subdivisions shall be
				allocated to each coastal political subdivision in accordance with
				subparagraphs (B), (C), and (E) of section 31(b)(4).
								(iii)Exception for
				the State of AlaskaFor purposes of carrying out this
				subparagraph in the State of Alaska, of the amount paid by the Secretary to
				coastal political subdivisions—
									(I)90 percent shall
				be allocated in amounts (based on a formula established by the Secretary by
				regulation) that are inversely proportional to the respective distances between
				the point in each coastal political subdivision that is closest to the
				geographic center of the applicable leased tract and the geographic center of
				the leased tract; and
									(II)10 percent shall
				be divided equally among each county-equivalent subdivision of the State of
				Alaska, all or part of which lies within the coastal zone (as defined in
				section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)),
				that—
										(aa)is
				more than 200 nautical miles from the geographic center of a leased tract;
				and
										(bb)the State of
				Alaska determines to be a significant staging area for oil and gas servicing,
				supply vessels, operations, suppliers, or
				workers.
										.
		3.Revenue sharing
			 for certain onshore energy sourcesSection 35 of the Mineral Leasing Act (30
			 U.S.C. 191) is amended by adding at the end the following:
			
				(d)Revenue sharing
				for certain onshore energy sourcesThe Secretary of the Interior shall
				disburse 50 percent of all revenues derived from all rentals, operating fees,
				royalties, bonus bids, rights-of-way, and other amounts due and payable to the
				United States from the development of alternative or renewable onshore energy
				sources to the State within the boundaries of which the energy source is
				located.
				.
		4.Distribution of
			 revenues to gulf producing States
			(a)Definition of
			 qualified outer Continental Shelf revenuesSection 102(9) of the
			 Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law
			 109–432) is amended by striking subparagraphs (A) and (B) inserting the
			 following:
				
					(A)In
				generalThe term qualified outer Continental Shelf
				revenues means all rentals, royalties, bonus bids, and other sums due
				and payable to the United States received on or after October 1, 2013, from
				leases entered into on or after the date of enactment of Public Law 109–432 for
				the portions of the Western Gulf of Mexico planning area, the Central Gulf of
				Mexico planning area, and the Eastern Gulf of Mexico planning area not subject
				to a leasing moratorium under section 104(a) of the Gulf of Mexico Energy
				Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432).
					(B)ExclusionsThe
				term qualified outer Continental Shelf revenues does not
				include—
						(i)the qualified
				outer Continental Shelf revenues described in the third proviso under the
				heading Ocean energy management under
				the heading Bureau of Ocean Energy
				Management of title I of the Department of the
				Interior, Environment, and Related Agencies Appropriations Act, 2012 (division
				E of Public Law 112–74; 125 Stat. 994);
						(ii)the qualified
				outer Continental Shelf revenues described in the third proviso under the
				heading Offshore safety and environmental
				enforcement under the heading Bureau of Safety and
				Environmental Enforcement of title I of the Department
				of the Interior, Environment, and Related Agencies Appropriations Act, 2012
				(division E of Public Law 112–74; 125 Stat. 995);
						(iii)revenues from
				the forfeiture of a bond or other surety securing obligations other than
				royalties, civil penalties, or royalties taken by the Secretary in-kind and not
				sold; or
						(iv)revenues
				generated from leases subject to subsection (g) or (p)(2)(B) of section 8 of
				the Outer Continental Shelf Lands Act (43 U.S.C.
				1337).
						.
			(b)Disposition of
			 qualified outer Continental Shelf revenuesSection 105 of the
			 Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law
			 109–432) is amended—
				(1)in subsection
			 (a), in the matter preceding paragraph (1), by striking shall
			 deposit and all that follows through the period at the end of paragraph
			 (2)(B) and inserting the following:
					
						shall
				deposit—(1)in a special
				account in the Treasury—
							(A)37.5 percent of
				qualified outer Continental Shelf revenues, which the Secretary shall disburse
				to Gulf producing States in accordance with subsection (b); and
							(B)$62,500,000,
				which the Secretary shall disburse to provide financial assistance to States in
				accordance with section 6 of the Land and Water Conservation Fund Act of 1965
				(16 U.S.C. 4601–8), which shall be considered income to the Land and Water
				Conservation Fund for purposes of section 2 of that Act (16 U.S.C. 4601–5);
				and
							(2)the remainder of
				qualified outer Continental Shelf revenues in the general fund of the
				Treasury.
						;
				(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)by striking
			 (1) Allocation and all that follows through
			 subsection (a)(2)(A) in subparagraph (A) and inserting the
			 following:
							
								(1)Allocation
				among gulf producing States
									(A)In
				generalEffective beginning in fiscal year 2014, the amount made
				available under subsection (a)(1)(A)
									;
				
						(ii)in subparagraph
			 (A)—
							(I)by inserting
			 each historical lease site and the geographic center of the historical
			 lease site, as determined by the Secretary after closest to the
			 geographic center of; and
							(II)by striking
			 the applicable leased tract and the geographic center of the leased
			 tract; and
							(iii)by striking
			 subparagraph (B);
						(B)in paragraph (2),
			 by striking (2) and all that follows through (C)
			 Historical lease
			 sites and inserting (B)
			 Historical lease
			 sites;
					(C)in paragraph
			 (1)(B)(i) (as so redesignated)—
						(i)by striking
			 subparagraph (A)(ii) and inserting subparagraph
			 (A); and
						(ii)by striking
			 December 31, 2015 and inserting December 31,
			 2012;
						(D)by redesignating
			 paragraph (3) as paragraph (2); and
					(E)in paragraph (2)
			 (as so redesignated), in subparagraph (A), by striking paragraphs (1)
			 and (2) and inserting paragraph (1); and
					(3)by striking
			 subsection (f) and inserting the following:
					
						(f)Limitations on
				amount of distributed qualified outer Continental Shelf revenues
							(1)Distribution to
				gulf producing states
								(A)In
				generalSubject to subparagraphs (B) and (C), the total amount of
				qualified outer Continental Shelf revenues distributed under subsection
				(a)(1)(A) shall not exceed $500,000,000 for fiscal year 2014.
								(B)Cap increase
				for gulf producing statesIn the case of the qualified outer
				Continental Shelf revenues distributed to Gulf producing States under
				subsection (a)(1)(A), the cap on amounts specified in subparagraph (A) shall be
				for—
									(i)fiscal year 2015,
				$600,000,000; and
									(ii)each of fiscal
				years 2016 through 2024, the applicable amount for the previous fiscal year
				increased by $100,000,000.
									(C)Subsequent
				fiscal yearsFor fiscal year 2025 and each fiscal year
				thereafter, all qualified outer Continental Shelf revenues made available under
				subsection (a)(1)(A) shall be made available without limitation for allocation
				to the Gulf producing States in accordance with subsection (b).
								(2)Pro rata
				reductionsIf paragraph (1) limits the amount of qualified outer
				Continental Shelf revenues that would be paid under subsection
				(a)(1)(A)—
								(A)the Secretary
				shall reduce the amount of qualified outer Continental Shelf revenues provided
				to each recipient on a pro rata basis; and
								(B)any remainder of
				the qualified outer Continental Shelf revenues shall revert to the general fund
				of the
				Treasury.
								.
				5.Effective
			 dateThis Act and the
			 amendments made by this Act take effect on October 1, 2013.
		
